AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

Bing Guan, et al.
Plaintiff
Vv

Chad Woif, et al.
Defendant

Case No.  1:19-cv-6576-PKC

Nee Ne Oe et

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
Iam admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiffs

Date: 12/02/2019 isi Scarlet Kim

Attorney's signature

Scarlet Kim. NY Bar No. 5025952

 

Printed name and bar number

American Civil Liberties Union Foundation
125 Broad Street, 18th Floor
New York, New York 10004

 

Address

scarletk@aclu.org

 

E-mail address

(646) 885-8350

 

Telephone number

(212) 549-2583

 

FAX nanumber
